Name: Commission Regulation (EC) No 2365/98 of 30 October 1998 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R2365Commission Regulation (EC) No 2365/98 of 30 October 1998 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef sector Official Journal L 293 , 31/10/1998 P. 0049 - 0049COMMISSION REGULATION (EC) No 2365/98 of 30 October 1998 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 9(2) thereof,Whereas Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 759/98 (4), lays down, in Article 12a, detailed rules for licences for certain products to be exported to Canada;Whereas those rules provide in particular for monthly applications and allocations of export licences; whereas the experience shows that such a periodical system is no longer needed; whereas Regulation (EC) No 1445/95 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Article 12a of Regulation (EC) No 1445/95 shall be amended as follows:1. paragraph 6 shall be deleted;2. paragraph 7 shall be replaced by the following text:'(7) No later than three working days following the lodging of licence applications Member States shall send the Commission a list of applicants and of the product quantities applied for.`;3. paragraph 8 shall be replaced by the following text:'(8) If the quantities for which licences have been applied for exceed those available the Commission shall set a single acceptance percentage applying to quantities requested.`;4. paragraph 9 shall be replaced by the following text:'(9) Licences shall be issued on the 10th working day following the day of application.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 November 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 143, 27. 6. 1995, p. 35.(4) OJ L 105, 4. 4. 1998, p. 7.